Filed 2/23/15 Marriage of Dyer CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re the Marriage of CARRIE DYER and                                H039827
WAYNE DYER.                                                         (Santa Clara County
                                                                     Super. Ct. No. 1-07-FL138136)

CARRIE DYER,

         Respondent,

         v.

WAYNE DYER,

         Appellant.



         Appellant Wayne Dyer challenges the trial court’s order awarding respondent
Carrie Dyer $37,000 in attorney’s fees incurred in defending against Wayne’s appeal of
an attorney’s fees order in case No. H038921. Wayne claims that the court could not
award Carrie any attorney’s fees for defending the appeal in case No. H038921 because
the court in case No. H038921 found him to be the prevailing party and, in his view, only
the prevailing party may recover any attorney’s fees. He also contends that an award of
attorney’s fees to Carrie for defending against his appeal in case No. H038921 must await
final resolution of that appeal.
         We have resolved the appeal in case No. H038921. We concluded that the court
erred in finding Wayne to be the prevailing party. Consequently, there was no
impediment to the court awarding Carrie attorney’s fees in that case nor is there any
impediment in this one. Wayne claims that “the holding in [case No. H038921] he is the
prevailing party is final.” Not so. Wayne challenged the trial court’s award of attorney’s
fees to Carrie in case No. H038921. The validity of that award depended on the validity
of the court’s finding that Wayne was the prevailing party. Hence, the validity of that
finding was before this court on appeal in case No. H038921. Since that finding was
invalid, it does not support Wayne’s argument in this appeal. The trial court’s award of
$6,000 to Wayne in the underlying case was not appealed, so that award was final. The
court’s reasoning, because it affected both the award to Wayne and the award to Carrie,
is not something that could be final since Wayne appealed from the award to Carrie.
       The order is affirmed.



                                          _______________________________
                                          Mihara, J.



WE CONCUR:



_____________________________
Bamattre-Manoukian, Acting P. J.




_____________________________
Grover, J.




                                            2